Bigelow, J.
1. Taking this whole contract together, it was clearly an insurance for five years from the 1st of August 1854. This is shown by the application, which is made part of the policy, from which it appears that the plaintiffs applied for insurance for five years from that date; by the indorsement on the back of the policy, in which it is stated that the policy expires on the first day of August 1859; and by the amount of the premium and deposit note. The insertion, in the body of the policy, of the date of August 1st 1854, as the time to which the policy was to extend, was manifestly a clerical error, which other parts of the contract afford the means of correcting. The defendants are not therefore aggrieved by the ruling of the court on this point.
2. The defendants, having issued the policy without requiring any answer to the eleventh interrogatory contained in the application, concerning the occupation of the building insured, it was fair to infer that they waived information on that point; and having done so, they cannot now avoid the policy by proof that the premises were used for a hazardous purpose or business. The general interrogatory, numbered fourteen, by which the applicant is asked, “ if there are any other circumstances affecting the risk,” to state them, clearly refers to facts not referred to or comprehended within the previous interrogatories; and cannot be construed to include matters about which the applicant has been specially interrogated by the prior questions propounded to him, and which he has answered or omitted to answer. It cannot therefore be held to embrace any representation concerning the occupation of the building insured, that *266having been the subject of specific inquiry in the eleventh interrogatory. Upon this point, the instructions were correct.
3. Upon the facts stated in the bill of exceptions, we are of opinion that the remaining instruction to which exception was taken was erroneous. There is no aspect of the case, as now presented, which can justify the inference, that the plaintiffs are not responsible for the answers contained in the application. The signature and authority of the plaintiff’s agent being admitted, any evidence to show that it was not their application would be incompetent, because it would tend to control the legal effect of a written paper by parol proof. Upon the facts in evidence, it was clearly the application of the plaintiffs. By sending it to the defendants signed in blank, an authority was implied, by which they were authorized, in behalf of the plaintiffs, to fill it with appropriate answers to the questions therein contained. This conclusion is greatly strengthened by the additional fact in the case, that a prior application of the plaintiffs for insurance on the same premises was in possession of the defendants, and that this policy was intended as a substitute for a previous one on the same property, issued on that application. The evidence was therefore plenary that the plaintiffs intended to authorize the defendants to fill the blanks in the application which they sent, bearing the signature of their agent. There being no suggestion of any fraud on the part of the defendants in filling the blanks, or that they inserted any answers which they knew to be false, there was no ground on which the plaintiffs could deny that the application was binding on them.
The true question for the jury on this part of the case was* whether the defendants, in filling the blanks, had exceeded the implied authority conferred on them by the plaintiffs. If they had, then to that extent, and no further, the plaintiffs were absolved from all responsibility for the representations contained in the application. Exceptions sustained.